UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7629



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENNETH EUGENE MCDANIEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-111; CA-00-90-3-MU)


Submitted: February 19, 2004              Decided:   February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Eugene McDaniel, Appellant Pro Se.     Robert James Conrad,
Jr., United States Attorney, Charlotte,        North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth Eugene McDaniel appeals the district court’s

order denying his motion to reconsider a prior order denying his

motion for specific performance of a plea agreement.            We have

reviewed the record and find no reversible error.      Accordingly, we

affirm for the reasons stated by the district court.          See United

States   v.   McDaniel,   Nos.   CR-94-111;   CA-00-90-3-MU    (W.D.N.C.

Sept. 16, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -